     Case 2:12-bk-15652-RK       Doc 1419 Filed 04/09/19 Entered 04/09/19 13:58:19                Desc
                                    Main Document Page 1 of 2


1
2
                                                                     FILED & ENTERED
3
4                                                                           APR 09 2019
5
                                                                       CLERK U.S. BANKRUPTCY COURT
                                                                       Central District of California
6                                                                      BY bakchell DEPUTY CLERK


7
                             UNITED STATES BANKRUPTCY COURT
8
                               CENTRAL DISTRICT OF CALIFORNIA
9
                                     LOS ANGELES DIVISION
10
11
12   In re:                                        Case No. 2:12-bk-15652-RK

13   DALE ALFRED WILLIAMS,                         Chapter 11
14                                                 ORDER FOR SETTLEMENT CONFERENCE
                                      Debtor.
15
16
17
18   TO DEBTOR DALE ALFRED WILLIAMS, THE UNITED STATES OF AMERICA ON
19   BEHALF OF ITS AGENCY, THE INTERNAL REVENUE SERVICE, AND THEIR
20   COUNSEL OF RECORD:
21            As previously discussed with Debtor Dale Alfred Williams, the United States of
22   America, on behalf of the Internal Revenue Service, and their counsel of record, the
23   court orders that Debtor and the United States participate in a settlement conference
24   before the Honorable Mark S. Wallace, United States Bankruptcy Judge, of this court
25   regarding the objection of Debtor to the claim of the Internal Revenue Service. Counsel
26   for Debtor and United States are ordered to contact Judge Wallace’s chambers to
27
     ///
28




                                                 -1-
     Case 2:12-bk-15652-RK      Doc 1419 Filed 04/09/19 Entered 04/09/19 13:58:19           Desc
                                   Main Document Page 2 of 2


1    schedule the settlement conference and to receive Judge Wallace’s instructions for
2    participation in the settlement conference.
3          The parties are ordered to file a joint statement with this court that they have so
4    contacted Judge Wallace’s chambers to arrange the settlement conference on or about
5    April 30, 2019.
6
           IT IS SO ORDERED.
7
8                                             ###

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25        Date: April 9, 2019

26
27
28




                                                   -2-
